                                                                                                                                 United States District Court
                                                                                                                                   Southern District of Texas

                                                                                                                                       ENTERED
                                                                                                                                    October 29, 2018
                                         UNITED STATES DISTRICT COURT
                                                                                                                                   David J. Bradley, Clerk
                                          SOUTHERN DISTRICT OF TEXAS
                                              MCALLEN DIVISION

BRUCE LAROY SLEDGE,                                                       §
                                                                          §
              Plaintiff,                                                  §
VS.                                                                       § MISC. ACTION NO. 7:18-MC-1522
                                                                          §
LORIE DAVIS,                                                              §
                                                                          §
              Defendant.                                                  §


                   ORDER ADOPTING REPORT AND RECOMMENDATION

           Before the Court is Petitioner Bruce Sledge’s petition for writ of habeas corpus pursuant
to 28 U.S.C. § 2254, which had been referred to the Magistrate Court for a report and
recommendation. On September 21, 2018, the Magistrate Court issued the Amended Report and
Recommendation, recommending that Petitioner’s § 2254 petition be dismissed without
prejudice and a certificate of appealability be denied. The time for filing objections has passed
and no objections have been filed.
           Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Amended
Report and Recommendation for clear error.1 Finding no clear error, the Court adopts the
Amended Report and Recommendation in its entirety. Accordingly, it is hereby ORDERED
that Petitioner’s § 2254 petition is DISMISSED without prejudice, and a Certificate of
Appealability is DENIED.
           IT IS SO ORDERED.
           DONE at McAllen, Texas, this 29th day of October, 2018.


                                                                          ___________________________________
                                                                          Micaela Alvarez
                                                                          United States District Judge


1
 As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed, the [district] court
need only satisfy itself that there is no clear error on the face of the record in order to accept the recommendation.’ ” Douglas v. United States
Service Auto. Ass’n, 79 F.3d 145, 1420 (5th Cir. 1996) (quoting Fed. R. Civ. P. 72(b) advisory committee’s note (1983)) superceded by statute on
other grounds by 28 U.S.C. § 636(b)(1), as stated in ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n. 5 (5th Cir.
April 2, 2012).


1/1
